Pearson, J.
"We concur with his Honor in the opinion, that according to the proper construction of the reservation, ilie plaintiff, who claims under the donee, is not entitled to the slaves until after the death of the defendant Mary, the wife of the donor. The reservation is, not of an estate during tlio jomt lives of the donor and his wife, but an estate is reserved to tlie donor and his wife ; so that they are to have the use, that is, the enjoyment of the slaves, as property, during the term of “ our natural lives,” meaning the natural life of both himself and his wife. This is clear.
Per Curiam.
Judgment affirmed.